PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/466,821
Filing Date: 5 Jun 2019
Appellant(s): Jiang et al.



__________________
Daniel Homiller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/07/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/09/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (CN 105,356,951; hereinafter He) in view of Banin et al (US 2014/0,154,996; hereinafter Banin) further in view of Koo et al (US 2007/0,206,504; hereinafter Koo).
Regarding claims 18 and 22, He disclose a first radio node for a radio access network and a method for operating a first radio node (first base station) in a radio access network, the first radio node comprising: radio circuitry (10, 30, 40) (pg. 15, ¶ 5-10); and processing circuitry (20, 50, 60) configured to perform a calibration of the first radio node (pg. 15, ¶ 5-10), the method comprising performing, by the first radio node 
	Regarding claims 21 and 25, He, Banin, and Koo disclose the method and radio node according to claim 18 and 22 respectively, further comprising transmitting, to the second radio node, calibration setup information (He, pg. 15, ¶ 7, first calibration signal sent from first base station to second base station acts as calibration setup information to arrange the first radio node for calibration pertaining to the first radio node; or sending calibration set up messages, including e.g. radio delay measurements, pertaining to the first radio node 410 to set up the non-calibrated radio stations for initial calibration; Banin, ¶s 155-159).  
Claims 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al (CN 105,356,951; hereinafter He) in view of Banin et al (US 2014/0,154,996; hereinafter Banin) in view of Koo et al (US 2007/0,206,504; hereinafter Koo) further in view of Miyatani (US 6,934,541).
 	Regarding claims 19 and 23, He, Banin, and Koo disclose the first radio node and its method according to claim 18 and 22 respectively, wherein the calibration configuration information indicates transmission characteristics of the calibration .

(2) Response to Argument
Regarding claims 18, 19, 21, 22, 23, and 25, Appellant states that the claim recites the calibration configuration information is received by the first radio node from a second radio node, and the information comprises one or more of specific indications, i.e. one or more of: an indication of transmission mode for the calibration signaling; an indication of scheduling for the calibration signaling; an indication of a beamforming used for transmitting the calibration signaling; and an indication of a symbol pattern for the calibration signaling.  Appellant argues that the cited reference, Koo et al (US 2007/0,206,504), do not disclose an indication of a symbol pattern.  
However, the examiner respectfully disagrees.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term, absent any In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (MPEP 2111.01 part I).  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say (MPEP 2111.01 part I).  Appellant’s specification merely made general statements relating to “symbol pattern” which is in the same context as the claimed language, e.g. pg. 5, lines 22-26 of the specification states “the calibration configuration may indicate transmission mode and/or resources and/or scheduling (which may be represented by scheduling information) and/or symbol pattern and/or physical25 characteristics and/or other characteristics of the calibration signaling, e.g. the antenna configuration/s used for transmitting the calibration signaling.”.  
In the final office action, the Examiner states “Koo disclose the calibration configuration information comprises an indication of symbol pattern, the examiner cited paragraph [0025] of Koo which states: 
“After receiving the calibration request, STA B sends a sounding packet to STA A along with a calibration response message (step 204).  The sounding packet may be any type of packet.  The sounding packet may be a special packet dedicated for the sounding purpose or may be a data packet having the nature for the sounding purpose.  The sounding packet may be a data packet coming from a higher layer, or the sounding packet may be a physical layer packet.  The sounding packet must be sent via properly modulated antennas to prevent undesirable beamforming effects (e.g., cyclic delay diversity).  In transmission of the sounding packet, an orthogonal sounding data, (e.g., pilot symbols, training sequences, preambles or the like) is transmitted via each of the antennas so that the sounding data is used for the MIMO channel estimation at STA A.”  
Therefore, based on paragraph [0025] recited above from the reference Koo to read on the calibration configuration information in the final office action, the calibration configuration information of the claim is read as the entire sound packet which may be any type of packet which comprises orthogonal sounding data such as training sequences, pilot symbols, preambles, or the like being transmitted via the antennas to the other radio node (e.g. STA A) in order for that radio node to better estimate the MIMO channel.  Koo further teaches “the sounding packet includes a training sequence, e.g. a high throughput long training field (HT-LTF) which allows the other radio node (STA B) to calculate a channel estimate (see paragraph [0036] of Koo).  Appellant admitted that the reference Koo teaches an Orthogonal Frequency Division Multiplexing (OFDM) technique in paragraphs [0003], [0028], [0069], and [0070] (Koo discusses its techniques in the context of OFDM, which is a transmission technique whereby multiple data elements are transmitted 
 	It is notoriously old in wireless communication systems that uses OFDM technique that pilot symbols are used to better estimate the channel, pilot symbols are usually transmitted as a known pilot sequence over the wireless channel as overhead information from a wireless transmitting station to a wireless receiving station which receives the known pilot sequence and uses the known pilot sequence to measure phase rotation on each OFDM symbol so that these pilot symbols can be used for 

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term, absent any indication that their use in a particular context changes their meaning, means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (MPEP 2111.01 part I).  Therefore, the notoriously old technique of using the pilot symbol in an OFDM scheme, such as using a known pilot symbol sequence or a known pilot symbol insertion method can be considered reasonably interpreted to read on Appellant’s claimed general term “symbol pattern”.
 	The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say (MPEP 2111.01 part I).  Appellant’s specification merely made general statements relating to “symbol pattern” which is in the same context as the claimed language, e.g. pg. 5, lines 22-26 of the specification states “the calibration and/or symbol pattern and/or physical25 characteristics and/or other characteristics of the calibration signaling, e.g. the antenna configuration/s used for transmitting the calibration signaling.”.  
Appellant’s claim 18 and 22 uses the general term “symbol pattern” without any modifiers, appellant’s limited interpretation of the this phrase is inappropriate.  
Therefore, a “symbol pattern” can be considered in plain meaning as a sequence or pattern of bits or binary digits in a communication channel or some other device, the bit or binary digit can be labeled as either symbol 0 or symbol 1 using an m-bit binary pattern of, e.g. a repeating sequence 101010, where if m is 2, the binary pattern is 10, or “symbol pattern” can also be considered as a specific layout or pattern of binary digits such as a long bit pattern which divides a pattern into groups of four bits each, and represent each group by a single symbol using hexadecimal representation, also known as (a.k.a.), a shorthand notation for long bit patterns.  For example, a four bit pattern of 0011 has a shorthand notation of a single symbol such as “3”, and a four bit pattern of 1010 has a shorthand notation of a single symbol such as “A” which then make up a long bit pattern comprising a combination of two groups of four bits each which make up repeating sequence 10100011 with shorthand symbol notation A3.  Therefore, a symbol pattern or bit sequence can be found in any data packet or sound packet which is common knowledge and notoriously old to one of ordinary skill in the art without the need to provide any prior art reference.  Also, a training sequence, such as the training sequence disclosed by Koo et al (¶ 25), also known as (a.k.a.), pilot sequence, where a known signal is transmitted and the channel matrix is estimated using the combined 
  	Furthermore, the examiner is referring to the pilot symbols which is only one component out of the plurality of components of the sound packet of Koo that the Examiner is interpreting to be the calibration configuration information.  Appellant cannot properly construed that the pilot symbol alone, i.e. in a piecemeal analysis, as covering the entire calibration configuration information when the examiner read the entire sound packet as a whole is the calibration configuration information which includes the training sequences, pilot symbols, preambles, etc. as taught by Koo (¶ 25, 36). Therefore, the pilot symbols are one part of the sounding packet because the sounding packet of Koo et al also includes the training sequences including e.g. high throughput long training fields which are modulated using a plurality of OFDM symbols (i.e. a simple OFDM carrier signal in a wireless communication system using OFDM technique, e.g. an 802.11a wireless local area network, consists of a plurality of OFDM symbols, each comprised of 52 orthogonal subcarriers, 4 are pilot subcarriers and 48 are data subcarriers as is well-known and notoriously old in the art of OFDM signal implementation).  Koo further discloses the sounding packet also includes OFDM preambles in ¶ [0025], which are equivalently also known as (a.k.a.) training OFDM symbols, are transmitted at the beginning of the transmission record wherein the preamble portion is also modulated with OFDM symbols as is well known and notoriously old in OFDM technique in e.g. WLAN communication system.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say (MPEP 2111.01 part I).  Appellant’s claim 18 and 22 uses the general term “symbol pattern” without any modifiers, appellant’s limited interpretation of the this phrase is inappropriate.  Therefore, the training sequences, e.g. the high throughput long training fields (HT-LTF) or the preamble portion of the sounding packet as taught in the cited reference Koo (para. [0025] and [0036]) which includes OFDM symbols that the high throughput long training fields or preambles are modulated with are reasonably interpreted to read on Appellant’s claimed general term “symbol pattern”.  
Appellant further states that the cited reference Koo et al, do not send any “indication” of a symbol pattern for the calibration signaling.  However, the examiner respectfully disagrees.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say (MPEP 2111.01 part I).  Appellant’s specification is short and vague, and the discussion of any indication in the calibration configuration information is in pg. 5, lines 22-25 of the specification where it merely restated what the claim recites which is “the calibration configuration may indicate transmission mode and/or resources and/or scheduling and/or symbol pattern and/or physical25 characteristics and/or other characteristics of the calibration signaling”.  Therefore, applicant's arguments relating to “indication of symbol pattern” fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Appellant further argues that the final office action’s rationale for finding obviousness does not fill in any of the missing gaps “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide information of the calibration signaling such as the pilot symbol pattern that shows e.g. signal bit rate or BER performance, in order to calibrate based on the calibration configuration information.” The reasoning here is circular says that it would have been obvious to send calibration signaling or calibration information so that calibration could be based on calibration configuration information.  Whether or not this follows, it does not explain why it would have been obvious to send this particular information, i.e., a “symbol pattern”.  However, the examiner respectfully In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure bit error rate performance since when pilot symbols are being included, a shift in values in the bit error rate or signal bit rate occurs based on the total pilot symbol used with respect to the total transmitted OFDM symbols, also known as, pilot symbol occupance rate.  In this case, to track the fast varying channel, the inclusion or insertion of pilot symbols into the OFDM symbols incurs a transmission gain in the bit error rate curve under the Additive White Gaussian Noise channel.  The transmission gain varies as the occupance rate of pilot symbols differs.  Thus, it is desirable to minimize the number of embedded or inserted pilot symbols that’s being inserted into each of the OFDM symbol in the pilot-symbol assisted method of the notoriously old mobile WiMax pilot symbol pattern used for channel estimation discussed above to avoid excessive transmission rate loss since pilot symbol assisted modulation has been notoriously known to improve transmission performance over flat fading channels by compensating for fluctuations in amplitude and phase due to fading.  This is done to fine tune and obtain a more reliable channel estimation for In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Furthermore, because the cited reference Koo et al teach the training sequences, preambles, and pilot symbols (¶s 25, 36), which are interpreted by the examiner to read on the claimed calibration configuration information, the training sequences, pilot symbols, and preambles, or the like are used by the receiving station so that the receiving station can receive some sort of pilot/training sequence, symbol pattern, overhead information, or control information sent from the transmitting station to the receiving station used for phase tracking between the transmitting station and the receiving station to reduce frequency and/or phase offsets between the transmitting station and the receiving station in order to better estimate the channel effect and calibrate more accurately.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the configuration information of He et al and Banin comprises one or more of an indication of scheduling information, symbol pattern, or beamforming as taught by Koo et al since it is obvious to try by 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LANA N LE/
Primary Examiner, Art Unit 2648           

                                                                                                                                                                                             Conferees:
/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648                                                                                                                                                                                                        

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.